DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1, 11, 15 and 18 have been amended. Claims 1-20 remain pending and are ready for examination.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-13 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bahirat et al. (US Publication No. 2019/0179570 -- "Bahirat") in view of Allison et al. (US Publication No. 2019/0073302 -- "Allison") in further view of Malina et al. (US Publication No. 2018/0165016 – “Malina”).

Regarding claim 1, Bahirat teaches A method of configuring a solid state device (SSD), comprising: configuring at least a portion of the SSD as zoned namespace; (Bahirat paragraph [0033], Some embodiments may also maintain the ability of a SSD to take advantage of the benefit of a number of other technologies such as Zoned Namespace and Open Channel. In some embodiments, the host does not have to choose direct placement but may defer the choice to the device and the device will provide the placement information to the host. If needed, the host may maintain a small mapping table or query information to the host. Some embodiments may advantageously create a transport system that still allows a SSD and the host to provide further innovation using their own respective strengths) dividing the zoned namespace into one or more endurance groups (EGs), wherein EG boundaries cross die boundaries; (Bahirat paragraph [0038], Turning now to FIG. 7, an embodiment of an illustrative storage mapping shows an example of how different applications may be organized in a single storage device. Each block corresponds to an arbitrary unit of storage. For example, each block may correspond to a die or a group of die. As illustrated, a sequential application may be mapped to one unit of storage. An application including random data with high overprovisioning may be mapped to two units of storage. A high performance bandwidth required application may be mapped to four units of storage. A high bandwidth requirement, read intensive application may be mapped to four units of storage. A low bandwidth requirement, write intensive application may be mapped to two units of storage. Each of the applications may be logically and physically isolated from each other. The storage mapping of the applications (i.e., namespace) may be divided into groups and subgroups/units based on various factors. The storage divisions may contain attributes that are pre-determined such as a given bandwidth for a high priority storage unit set, see Bahirat paragraph [0039], Advantageously, some embodiments include technology that allows the host to focus on application requirements and optimize the placements and bandwidths instead of managing the entire SSD. FIG. 7 shows an example of how the host can optimize different application requirements, with different types of applications mapped to a die or group of dies in a very flexible fashion. Also see Bahirat paragraph [0037], For example, the interface 63 may include technology for: 1) The host portion 61 to get a log page regarding current available placement options; 2) The device portion 62 to provide current options through log data; the host portion 61 can maintain this data and utilize the data for next placements to minimize management commands; 3) The host portion 61 to attach a namespace with attributes (e.g., workload type, expected bandwidth for host I/Os, expected bandwidth for defrag, etc.); 4) The device portion 62 to send an asynchronous event to the host portion 61, if more defrag bandwidth is needed) dividing the one or more EGs into one or more sets, wherein each EG defines properties of constituent sets (Bahirat paragraph [0029], Turning now to FIG. 4, an illustrative table shows various SSD management features related to the guarantee of SSD QoS and maximizing SSD endurance, with dependency overlap between the various features indicated by a cross hatch pattern in the table entry. As shown in FIG. 4, there may be significant overlap between a number of features. Changing attributes in one feature may impact another feature. For example, Endurance Group is a function of sets, namespaces may be related to IO Determinism, and so on. Some other technologies may require the host to be either fully responsible for controlling drive behavior (e.g., OCSSD: the host physically places the data to the die, Set: the host physically places data to the channel, etc.) or may fully isolate the data placement to the SSD. The endurance groups (EGs) are defined as a function of the NVM sets, and wherein the attributes of one feature impact the attributes of another factor, resulting in certain properties defining both EGs and NVM sets. Also note that properties for data management may be passed from a top-down host/SSD, see Bahirat paragraph [0031], Turning now to FIG. 5, an embodiment of an electronic processing system 50 may include a host 51, a storage device 52 (e.g., a SSD), and an advanced data management 53 module communicatively coupled between the host 51 and the device 52. In some embodiments, the advanced data management 53 may provide a device 52 to host 51 communication channel for advanced data management including, for example, 1) Invalidity rates over time; 2) Optimum data placement options based on: a) read requirements, b) write requirements, c) data life span, and/or d) isolation requirements; and/or 3) Bandwidth allocation for: a) the host, b) defrag, and/or c) media management).
Bahirat does not teach wherein set boundaries cross die boundaries; and dividing the one or more sets of an EG into one or more zones, wherein each set defines properties of constituent zones, wherein each zone includes one or more blocks.
However, Allison teaches wherein set boundaries cross die boundaries; and dividing the one or more sets of an EG into one or more zones, wherein each set defines properties of constituent zones (Allison paragraph [0030], Such NVM Sets may allow non-volatile storage to be separated physically into groups referred to as "Endurance Groups." For example, instead of a single large L2P table for the entire SSD, the L2P table may be grouped into two or more individual L2P tables with a respective L2P table for each Endurance Group. Each separate L2P table may have its own snapshot and set of journals. On a power up of the SSD, for each Endurance group, the snapshots may be loaded into the separate L2P tables from non-volatile storage. Then the journals may be read from non-volatile storage and replayed to update the separate L2P tables. Some embodiments may advantageously provide additional technology for the host device/system to identify a prioritization of Endurance Groups in relation to booting the host such that the attached SSD may prioritize the order to initialize these separate L2P tables. Some embodiments may advantageously assist in speeding up the host boot up sequence. Also see Allison paragraph [0032], Turning now to FIG. 5, an embodiment of a process flow 50 for controlling storage may include actions performed by a computer system 52 and a SSD 54. For example, the illustrated sequence diagram may correspond to a protocol used for the computer system 52 to get the association of Endurance Groups, NVM Sets, namespaces, etc. from the SSD 54. After receiving suitable information from the SSD 54, the computer system 52 may set the priorities of the Endurance Groups based on the priority of namespaces needed during the booting of the computer system 52. The SSD 54 may store the priority information received from the computer system 52 in NVM to save the information across power cycles. At boot time, the SSD 54 may then initialize the Endurance Groups based on the saved priority information (e.g., initializing relatively higher priority Endurance Groups before initializing relatively lower priority Endurance Groups). After each Endurance Group is initialized, the SSD 54 may report the status to the computer system 52. Advantageously, the computer system 52 may resume activities (e.g., boot) after a needed Endurance Group is reported as ready without having to wait for the entire SSD 54 to initialize all of the Endurance Groups).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Bahirat with those of Allison. Allison teaches dividing the endurance groups into smaller sections. This division of the endurance groups into smaller units and sections allows for more flexible storage function and optimization of the memory system as a whole, such as higher and lower priority storage and resource allocation (Allison paragraphs [0028-0029], The system 42 may include logic (e.g., not shown, but distributed between the host 43 and the storage system 44) which provides a protocol between the host 43 and the storage system 44 to allow the host 43 to set the prioritization of the groups/Endurance Groups. On each boot up of the storage system 44, for example, the Endurance Group(s) with relatively higher priority may be given priority of internal resources of the storage system 44 (e.g., over Endurance Group(s) with relatively lower priority) to load the snap shot of the associated L2P table(s) and replay the corresponding journal(s). A suitably configured storage system 44 may initialize the L2P tables from multiple Endurance Groups with different priorities provided there are sufficient internal resources. The system 42 may further include logic to report from the storage system 44 to the host 43 when each Endurance Group has booted up and is ready for commands (e.g., to mark each Endurance Group individually with a ready status when that Endurance Group is ready). [0029] Some other systems may utilize a single L2P table for the entire storage system such that important boot data cannot be made available to the host 43 until after the entire L2P table is loaded and all journals have been replayed. Some other systems may also provide just a single overall ready status for all of the Endurance Groups. Advantageously, some embodiments may provide multiple L2P tables 45a-n for the persistent storage media, associate a different Endurance Group A-N with each of the L2P tables, assign priority information to the Endurance Groups, and initialize the Endurance Groups at boot time based on the assigned priority information).

Bahirat in view of Allison does not teach wherein each set defines properties of constituent zones, wherein each zone includes one or more blocks.
However, Malina teaches wherein each set defines properties of constituent zones, wherein each zone includes one or more blocks (Malina paragraph [0038], Each of MPs 1 to N can include, for example, one or more rotating magnetic disks and/or solid-state memories. In some implementations, MPs 1 to N can represent different portions of a single storage medium such as different dies, blocks, or pages within a solid-state memory or different zones of tracks or disk surfaces on a disk. Each MP may have its own sub-controller (not shown) that controls operation of the MP. In other implementations, MPs of a particular storage media type may share a sub-controller that controls operation of MPs of the same storage media type. Malina teaches a plurality of memory sets comprising zones, which can further contain different dies, blocks or pages. Additionally, the memory units may contain sub-controllers which influence or determine properties for sub-memory units contained in the larger units).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Bahirat and Allison with those of Malina. Malina teaches the concept of subdividing a memory set into smaller memory units such as zones, as well as dies and blocks, among other units. The properties and qualities of these smaller memory units can be influenced or determined by the larger memory units through the use of a sub-controller, which can provide improved stability and reliability for the memory system as a whole by minimizing the deviancy between memory locations (Malina paragraphs [0044-0045], Latency monitoring module 14 monitors latencies in performing commands for MPs 1 to N. The monitored latencies may include latencies in performing read commands, write commands, or other commands, such as those associated with maintenance activities. In this regard, latency monitoring module 14 may only monitor latencies in performing one type of command, or may monitor latencies in performing different types of commands, such as for both read and write commands. In some implementations, the monitored latencies can provide or help determine individual latency indicators for each of MPs 1 to N that are associated with retrieving shards from the MP. In other implementations, the monitored latencies may provide or help determine a collective latency indicator associated with retrieving multiple shards from one or more MPs. [0045] Shard calibration module 16 can use the individual latency indicators or the monitored latencies to determine one or more collective latency indicators associated with a latency in retrieving multiple erasure coded shards from one or more MPs. Shard calibration module 16 can then select a subset and/or set a number of erasure coded shards to retrieve by comparing one or more collective latency indicators to a latency limit).

Claim 18 is the corresponding apparatus claim to method claim 1. It is rejected with the same references and rationale.

Regarding claim 2, Bahirat in view of Allison in further view of Malina teaches The method of claim 1, wherein another portion of the SSD is configured as a conventional namespace (Allison paragraph [0023], Some embodiments may advantageously provide prioritization of endurance groups during SSD boot. Some other systems may require the entire SSD to boot before making a namespace accessible. Some embodiments may advantageously allow a host device to indicate the ordering of SSDs to load two or more different logical to physical translations tables (e.g., organized in groups), such that the host device may perform media operations to a namespace earlier during a boot sequence. The SSD can also perform operations with a conventional namespace).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Bahirat with those of Allison and Malina. Allison teaches utilizing a conventional namespace for a SSD rather than only zoned namespaces, which can improve the system by enabling the performance of more efficient media operations via the host device (Allison paragraph [0023], Some embodiments may advantageously provide prioritization of endurance groups during SSD boot. Some other systems may require the entire SSD to boot before making a namespace accessible. Some embodiments may advantageously allow a host device to indicate the ordering of SSDs to load two or more different logical to physical translations tables (e.g., organized in groups), such that the host device may perform media operations to a namespace earlier during a boot sequence).

Regarding claim 3, Bahirat in view of Allison in further view of Malina teaches The method of claim 1, wherein each set of each EG includes two or more zones (Allison paragraph [0028], Turning now to FIG. 4, an electronic processing system 42 may include a host 43 communicatively coupled to a storage system 44. The storage system 44 may include two or more L2P tables 45a through 45n associated with respective groups A through N. For example, group A may correspond to Endurance Group A, group B may correspond to Endurance Group B, and so on. Each Endurance Group may include a set of media, such as the illustrated NAND die. The L2P tables may map between LBAs and physical locations in the media (e.g., based on channel, die, block, page, etc.). The system 42 may include logic (e.g., not shown, but distributed between the host 43 and the storage system 44) which provides a protocol between the host 43 and the storage system 44 to allow the host 43 to set the prioritization of the groups/Endurance Groups. On each boot up of the storage system 44, for example, the Endurance Group(s) with relatively higher priority may be given priority of internal resources of the storage system 44 (e.g., over Endurance Group(s) with relatively lower priority) to load the snap shot of the associated L2P table(s) and replay the corresponding journal(s). A suitably configured storage system 44 may initialize the L2P tables from multiple Endurance Groups with different priorities provided there are sufficient internal resources. The system 42 may further include logic to report from the storage system 44 to the host 43 when each Endurance Group has booted up and is ready for commands (e.g., to mark each Endurance Group individually with a ready status when that Endurance Group is ready). The endurance groups may be comprised of a plurality of zones which may be comprised of storage units such as blocks, dies, pages, etc).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Bahirat with those of Allison and Malina. Allison teaches dividing the endurance groups into smaller sections, here called zones, wherein those zones include a plurality of blocks. This division of the endurance groups into smaller units and sections allows for more flexible storage function and optimization of the memory system as a whole, such as higher and lower priority storage and resource allocation (Allison paragraphs [0028-0029], The system 42 may include logic (e.g., not shown, but distributed between the host 43 and the storage system 44) which provides a protocol between the host 43 and the storage system 44 to allow the host 43 to set the prioritization of the groups/Endurance Groups. On each boot up of the storage system 44, for example, the Endurance Group(s) with relatively higher priority may be given priority of internal resources of the storage system 44 (e.g., over Endurance Group(s) with relatively lower priority) to load the snap shot of the associated L2P table(s) and replay the corresponding journal(s). A suitably configured storage system 44 may initialize the L2P tables from multiple Endurance Groups with different priorities provided there are sufficient internal resources. The system 42 may further include logic to report from the storage system 44 to the host 43 when each Endurance Group has booted up and is ready for commands (e.g., to mark each Endurance Group individually with a ready status when that Endurance Group is ready). [0029] Some other systems may utilize a single L2P table for the entire storage system such that important boot data cannot be made available to the host 43 until after the entire L2P table is loaded and all journals have been replayed. Some other systems may also provide just a single overall ready status for all of the Endurance Groups. Advantageously, some embodiments may provide multiple L2P tables 45a-n for the persistent storage media, associate a different Endurance Group A-N with each of the L2P tables, assign priority information to the Endurance Groups, and initialize the Endurance Groups at boot time based on the assigned priority information).

Regarding claim 4, Bahirat in view of Allison in further view of Malina teaches The method of claim 1, wherein the zoned namespace is divided into three EGs, each EG including at least one set (Allison paragraph [0030], As illustrated in FIG. 4, for example, important boot data may be located in Endurance Group N. The host 43 may communicate the priority information to the storage system 44 such that a highest priority (e.g., Priority=1) is assigned to Endurance Group N. Endurance Group A may include data which is not as high priority as the important boot data but which is higher priority than other data, such that an intermediate priority is assigned to Endurance Group A (e.g., Priority=2). The remaining Endurance Groups may be assigned the lowest priority (e.g., Priority=3). Those skilled in the art will appreciate that numerous other techniques may be utilized for providing priority information that distinguishes relatively higher priority Endurance Groups from relatively lower priority Endurance Groups. Here 3 endurance groups are specifically detailed each containing a priority assigned as well as a set of L2P (logical to physical) address data).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Bahirat with those of Allison and Malina. Allison teaches utilizing three endurance groups with the namespace each including a set, which can enable each endurance group to be targeted to a specific function or priority allowing for more optimization and prioritization for the system (Allison paragraph [0023], Some embodiments may advantageously provide prioritization of endurance groups during SSD boot. Some other systems may require the entire SSD to boot before making a namespace accessible. Some embodiments may advantageously allow a host device to indicate the ordering of SSDs to load two or more different logical to physical translations tables (e.g., organized in groups), such that the host device may perform media operations to a namespace earlier during a boot sequence. For example, some embodiments may utilize NVMe supported endurance groups to create associated isolated logical to physical translation maps. The entries in the maps do not translate to the same physical memory location. The host may use the endurance groups to indicate prioritization for booting so the host can get namespace data from non-volatile storage to a portion of the SSD earlier during the host boot sequence. Some embodiments may provide technology to allow the host to isolate namespace user data required during the host's boot sequence to selected endurance group(s). The host may then specify to the SSD a prioritization to initialize the selected endurance group(s) containing the needed namespace over other endurance groups to provide earlier optimized access, advantageously decreasing the host's boot up timing).

Regarding claim 6, Bahirat in view of Allison in further view of Malina teaches The method of claim 1, wherein each of the one or more zones of a set includes a pre-defined number of blocks per zone (Bahirat paragraph [0038], Turning now to FIG. 7, an embodiment of an illustrative storage mapping shows an example of how different applications may be organized in a single storage device. Each block corresponds to an arbitrary unit of storage. For example, each block may correspond to a die or a group of die. As illustrated, a sequential application may be mapped to one unit of storage. An application including random data with high overprovisioning may be mapped to two units of storage. A high performance bandwidth required application may be mapped to four units of storage. A high bandwidth requirement, read intensive application may be mapped to four units of storage. A low bandwidth requirement, write intensive application may be mapped to two units of storage. Each of the applications may be logically and physically isolated from each other. Each of the aforementioned zones contains one or more blocks (i.e., units of storage). The number of these blocks can be predetermined based on the bandwidth requirement of the zone, as one example).

Claim 19 is the corresponding apparatus claim to method claim 6. It is rejected with the same references and rationale.

Regarding claim 7, Bahirat in view of Allison in further view of Malina teaches The method of claim 1, wherein the data attributes of a set include at least one of: number of blocks per zone, number of bits per cell, or allowed memory operations on a cell (Bahirat paragraph [0038], Turning now to FIG. 7, an embodiment of an illustrative storage mapping shows an example of how different applications may be organized in a single storage device. Each block corresponds to an arbitrary unit of storage. For example, each block may correspond to a die or a group of die. As illustrated, a sequential application may be mapped to one unit of storage. An application including random data with high overprovisioning may be mapped to two units of storage. A high performance bandwidth required application may be mapped to four units of storage. A high bandwidth requirement, read intensive application may be mapped to four units of storage. A low bandwidth requirement, write intensive application may be mapped to two units of storage. Each of the applications may be logically and physically isolated from each other. Each of the aforementioned zones contains one or more blocks (i.e., units of storage). The number of these blocks can be predetermined based on the bandwidth requirement of the zone, as one example. Additionally, the number of blocks could also use the allowed memory operations as a P/E (program/erase) cycle count, see Bahirat paragraph [0037], The host portion 61 to attach a namespace with attributes (e.g., workload type, expected bandwidth for host I/Os, expected bandwidth for defrag, etc.); 4) The device portion 62 to send an asynchronous event to the host portion 61, if more defrag bandwidth is needed; 5) The host data placement optimization engine (e.g. part of the engine 64) to query current invalidation tables and rate to optimize future data placement; 6) To utilize on the fly read and write isolations at the host portion 61 (e.g., because the host portion 61 can query physical data placements); 7) Make over provisioning needs visible to the host portion 61 and host level optimization may be performed; 8) The device portion 62 to share program/erase (P/E) cycles with the host portion 61 for optimum data placement decisions; and 9) The host portion 61 to define an indirection mode for a namespace or zone).

Regarding claim 8, Bahirat in view of Allison in further view of Malina teaches The method of claim 7, wherein each zone of a set is configured to either: allow only read operations, allow only read and write operations, or allow read, write and erase operations (Bahirat paragraph [0017], Alternatively, or additionally, all or portions of these components may be implemented in one or more modules as a set of logic instructions stored in a machine- or computer-readable storage medium such as random access memory (RAM), read only memory (ROM), programmable ROM (PROM), firmware, flash memory, etc., to be executed by a processor or computing device. For example, computer program code to carry out the operations of the components may be written in any combination of one or more operating system (OS) applicable/appropriate programming languages, including an object-oriented programming language such as PYTHON, PERL, JAVA, SMALLTALK, C++, C# or the like and conventional procedural programming languages, such as the "C" programming language or similar programming languages. For example, the persistent storage media 12, or other system memory may store a set of instructions which when executed by the controller 11 cause the system 10 to implement one or more components, features, or aspects of the system 10 (e.g., the logic 13, providing the placement option information to the host in response to the host query, creating the namespace to access the persistent storage media 12 based on the host-provided isolation granularity information, etc.). The storage of the zone can be defined as a ROM (read-only memory), which would not allow any write or erase operations to occur by its nature).

Regarding claim 9, Bahirat in view of Allison in further view of Malina teaches The method of claim 1, wherein a set includes one or more complete dies of the SSD (Allison Figure 4; Allison paragraph [0028], Turning now to FIG. 4, an electronic processing system 42 may include a host 43 communicatively coupled to a storage system 44. The storage system 44 may include two or more L2P tables 45a through 45n associated with respective groups A through N. For example, group A may correspond to Endurance Group A, group B may correspond to Endurance Group B, and so on. Each Endurance Group may include a set of media, such as the illustrated NAND die. The L2P tables may map between LBAs and physical locations in the media (e.g., based on channel, die, block, page, etc.). The system 42 may include logic (e.g., not shown, but distributed between the host 43 and the storage system 44) which provides a protocol between the host 43 and the storage system 44 to allow the host 43 to set the prioritization of the groups/Endurance Groups. On each boot up of the storage system 44, for example, the Endurance Group(s) with relatively higher priority may be given priority of internal resources of the storage system 44 (e.g., over Endurance Group(s) with relatively lower priority) to load the snap shot of the associated L2P table(s) and replay the corresponding journal(s). A suitably configured storage system 44 may initialize the L2P tables from multiple Endurance Groups with different priorities provided there are sufficient internal resources. The system 42 may further include logic to report from the storage system 44 to the host 43 when each Endurance Group has booted up and is ready for commands (e.g., to mark each Endurance Group individually with a ready status when that Endurance Group is ready). Each set of an endurance group may include individual complete dies of the SSD).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Bahirat with those of Allison and Malina. Allison teaches the sets of the endurance groups including complete dies which can provide additional storage space for a variety of different functions such as providing a plurality of different L2P mapping tables for each of the endurance groups (Allison paragraph [0029], Some other systems may utilize a single L2P table for the entire storage system such that important boot data cannot be made available to the host 43 until after the entire L2P table is loaded and all journals have been replayed. Some other systems may also provide just a single overall ready status for all of the Endurance Groups. Advantageously, some embodiments may provide multiple L2P tables 45a-n for the persistent storage media, associate a different Endurance Group A-N with each of the L2P tables, assign priority information to the Endurance Groups, and initialize the Endurance Groups at boot time based on the assigned priority information).

Regarding claim 10, Bahirat in view of Allison in further view of Malina teaches The method of claim 1, wherein an EG or a set boundary runs through one or more dies of the SSD (Allison paragraph [0028], Turning now to FIG. 4, an electronic processing system 42 may include a host 43 communicatively coupled to a storage system 44. The storage system 44 may include two or more L2P tables 45a through 45n associated with respective groups A through N. For example, group A may correspond to Endurance Group A, group B may correspond to Endurance Group B, and so on. Each Endurance Group may include a set of media, such as the illustrated NAND die. The L2P tables may map between LBAs and physical locations in the media (e.g., based on channel, die, block, page, etc.). The system 42 may include logic (e.g., not shown, but distributed between the host 43 and the storage system 44) which provides a protocol between the host 43 and the storage system 44 to allow the host 43 to set the prioritization of the groups/Endurance Groups. On each boot up of the storage system 44, for example, the Endurance Group(s) with relatively higher priority may be given priority of internal resources of the storage system 44 (e.g., over Endurance Group(s) with relatively lower priority) to load the snap shot of the associated L2P table(s) and replay the corresponding journal(s). A suitably configured storage system 44 may initialize the L2P tables from multiple Endurance Groups with different priorities provided there are sufficient internal resources. The system 42 may further include logic to report from the storage system 44 to the host 43 when each Endurance Group has booted up and is ready for commands (e.g., to mark each Endurance Group individually with a ready status when that Endurance Group is ready). The endurance groups can include a die of the SSD, multiple dies of the SSD, or any other storage unit located in the media (blocks, pages, channels, etc)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Bahirat with those of Allison and Malina. Allison teaches the sets of the endurance groups including complete dies which can provide additional storage space for a variety of different functions such as providing a plurality of different L2P mapping tables for each of the endurance groups (Allison paragraph [0029], Some other systems may utilize a single L2P table for the entire storage system such that important boot data cannot be made available to the host 43 until after the entire L2P table is loaded and all journals have been replayed. Some other systems may also provide just a single overall ready status for all of the Endurance Groups. Advantageously, some embodiments may provide multiple L2P tables 45a-n for the persistent storage media, associate a different Endurance Group A-N with each of the L2P tables, assign priority information to the Endurance Groups, and initialize the Endurance Groups at boot time based on the assigned priority information).

Regarding claim 11, Bahirat in view of Allison in further view of Malina teaches The method of claim 1, further comprising changing the pre-defined attributes of a set without changing the pre-defined attributes of any other set of the zoned namespace (Allison paragraph [0029-0030], Some other systems may utilize a single L2P table for the entire storage system such that important boot data cannot be made available to the host 43 until after the entire L2P table is loaded and all journals have been replayed. Some other systems may also provide just a single overall ready status for all of the Endurance Groups. Advantageously, some embodiments may provide multiple L2P tables 45a-n for the persistent storage media, associate a different Endurance Group A-N with each of the L2P tables, assign priority information to the Endurance Groups, and initialize the Endurance Groups at boot time based on the assigned priority information. As illustrated in FIG. 4, for example, important boot data may be located in Endurance Group N. The host 43 may communicate the priority information to the storage system 44 such that a highest priority (e.g., Priority=1) is assigned to Endurance Group N. Endurance Group A may include data which is not as high priority as the important boot data but which is higher priority than other data, such that an intermediate priority is assigned to Endurance Group A (e.g., Priority=2). The remaining Endurance Groups may be assigned the lowest priority (e.g., Priority=3). Those skilled in the art will appreciate that numerous other techniques may be utilized for providing priority information that distinguishes relatively higher priority Endurance Groups from relatively lower priority Endurance Groups. Rather than have a pre-defined attribute for every die be the same, each can function independently allowing for one to change while the others stay the same).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Bahirat with those of Allison and Malina. Allison teaches changing the pre-defined attributes of a set for one particular set while not changing the other sets, which allows for a level of customization that would otherwise be impossible (Allison paragraph [0029], Some other systems may utilize a single L2P table for the entire storage system such that important boot data cannot be made available to the host 43 until after the entire L2P table is loaded and all journals have been replayed. Some other systems may also provide just a single overall ready status for all of the Endurance Groups. Advantageously, some embodiments may provide multiple L2P tables 45a-n for the persistent storage media, associate a different Endurance Group A-N with each of the L2P tables, assign priority information to the Endurance Groups, and initialize the Endurance Groups at boot time based on the assigned priority information).

Regarding claim 12, Bahirat in view of Allison in further view of Malina teaches The method of claim 1, further comprising: providing a host interface configured to present configuration options of the zoned namespace to a user; receiving configuration commands from the user for the zoned namespace; (Bahirat paragraph [0015], Turning now to FIG. 1, an embodiment of an electronic storage system 10 may include persistent storage media 12, a controller 11 communicatively coupled to the persistent storage media 12, and logic 13 communicatively coupled to the controller 11 to provide placement option information to a host in response to a host query, and create a namespace to access the persistent storage media 12 based on host-provided isolation granularity information. For example, the host-provided isolation granularity information may correspond to one of channel, die, or band isolation information. In some embodiments, the logic 13 may be further configured to communicate data placement information to the host, set an indirection mode based on host-provided indirection granularity information for the namespace, communicate invalidity information to the host, and/or communicate defragmentation bandwidth requirement information to the host. In any of the embodiments herein, the persistent storage media 12 may comprise NAND media. In some embodiments, the logic 13 may be located in, or co-located with, various components, including the controller 11 (e.g., on a same die)) and configuring the zoned namespace in accordance with the commands (Bahirat paragraph [0018], Turning now to FIG. 2, an embodiment of a semiconductor apparatus 20 may include one or more substrates 21, and logic 22 coupled to the one or more substrates 21, wherein the logic 22 is at least partly implemented in one or more of configurable logic and fixed-functionality hardware logic. The logic 22 coupled to the one or more substrates 21 may be configured to provide placement option information to a host in response to a host query, and create a namespace to access a persistent storage media based on host-provided isolation granularity information. For example, the host-provided isolation granularity information may correspond to one of channel, die, or band isolation information. In some embodiments, the logic 22 may be further configured to communicate data placement information to the host, set an indirection mode based on host-provided indirection granularity information for the namespace, communicate invalidity information to the host, and/or communicate defragmentation bandwidth requirement information to the host. In any of the embodiments herein, the persistent storage media may comprise NAND media. In some embodiments, the logic 22 coupled to the one or more substrates 21 may include transistor channel regions that are positioned within the one or more substrates 21. The configuration of these zoned namespaces may be done in accordance with the received host commands).

Regarding claim 13, Bahirat in view of Allison in further view of Malina teaches The method of claim 12, wherein the host interface displays visual representations of dies of the SSD, and receives user input as to EG boundaries and set boundaries (Bahirat paragraph [0029], Turning now to FIG. 4, an illustrative table shows various SSD management features related to the guarantee of SSD QoS and maximizing SSD endurance, with dependency overlap between the various features indicated by a cross hatch pattern in the table entry. As shown in FIG. 4, there may be significant overlap between a number of features. Changing attributes in one feature may impact another feature. For example, Endurance Group is a function of sets, namespaces may be related to IO Determinism, and so on. Some other technologies may require the host to be either fully responsible for controlling drive behavior (e.g., OCSSD: the host physically places the data to the die, Set: the host physically places data to the channel, etc.) or may fully isolate the data placement to the SSD. A problem with the open channel technology is the complexity and increased host CPU resource utilization required to manage data placement and NAND media management. A problem with the isolated SSD technology is the dependence for the host to physically place data within the available NAND die topology that may result in unpredictable performance. The various features identified in FIG. 4 address various specific problems, but may not be flexible enough to address other problems or a wide variety of concurrent, competing needs (e.g., Customer A: looking for Sets, Customer B: looking for stream, Customer C: looking for FTL lite, Customer D: looking for streams, etc.). Here the host may utilize a topology to represent physical placement of the dies of the SSD and receive user input for the zoned namespaces/EG's based on said commands, which can be used to set limits or dividing lines between storage units, see Bahirat paragraph [0024-0025], Some embodiments may advantageously provide advanced data management, including host defined NAND channel bandwidth allocation for garbage collection, media management tasks and data placement selection. Some embodiments may overcome problems with architectural convergence. For example, in conventional SSDs, a variety of technologies may address various problems in a SSD with significant overlap and focus on addressing part of problems such as quality of service (QoS) and endurance management. For example, NVMe Sets, IO determinism controls, and direct placement are examples of technologies which address QoS and/or endurance management. [0025] IO determinism puts the drive in a deterministic mode, but does not allow any garbage collection or media management tasks. IO determinism is an add on feature for NVMe Sets. The NVMe Sets minimize noisy neighborhood effects. However, these features utilize the SSD capability in a binary mode (e.g., all or nothing) and cannot work on standalone basis).


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bahirat in view of Allison in further view of Malina as applied to claim 4 above, and further in view of Kanno (US Publication No. 2018/0039417 -- "Kanno").

Regarding claim 5, Bahirat in view of Allison in further view of Malina and in further view of Kanno teaches The method of claim 4, wherein each EG has a single set, and wherein a first EG has eight blocks per zone, and a second and third EGs each have four blocks per zone (Kanno paragraphs [0060-0061], Generally, what host software can specify is only the number of logical block addresses (LBAs) for a namespace, and the number of physical blocks (a nonvolatile memory capacity) which should actually be allocated to this namespace cannot be specified. That is, normally, the size of the namespace is based on the number of LBAs requested in that namespace creation operation. In an ordinary SSD, the number of physical blocks allocated for the namespace is determined by a controller within the SSD. For example, if the size corresponding to the number of LBAs required for the namespace is 90 MB, and the capacity of one physical block is 100 MB, an ordinary SSD controller may allocate one physical block for this namespace. Alternatively, if the size corresponding to the number of LBAs required for the namespace is 120 MB, and the capacity of one physical block is 100 MB, the ordinary SSD controller may allocate two physical blocks for this namespace. However, with such an SSD-dependent physical block allocation method, host software cannot request the SSD to create individual namespaces having different features (endurance). [0061] The extended namespace management command can specify not only the number of logical block addresses (LBAs) for a namespace to the SSD 3, but also the number of physical blocks which should be allocated for this namespace to the SSD 3. That is, the extended namespace management command includes a parameter indicative of the amount of physical resources (the number of physical blocks) which should be secured for the namespace to be created. The extended namespace management command enables the host 2 (the host software) to secure a sufficient number of physical blocks suitable for a workload in the host 2 for each of the namespaces. Normally, the more the number of physical blocks allocated to the namespace is, the more the endurance of the namespace can be increased. Accordingly, by using the extended namespace management command, the host software can create each of namespaces having different features (endurance). Each endurance group for the namespace can have different features defined by the memory system. Kanno teaches allowing the number of blocks in each zone to be altered and determined by the user).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Bahirat and Allison and Malina with those of Kanno. Kanno teaches having a different number of blocks in a given zone based on the endurance group number. This allows the system to provide extra flexibility to the user dependent on the desired size and intended function of each of the endurance groups connected to the zoned namespace (Kanno paragraph [0061], The extended namespace management command can specify not only the number of logical block addresses (LBAs) for a namespace to the SSD 3, but also the number of physical blocks which should be allocated for this namespace to the SSD 3. That is, the extended namespace management command includes a parameter indicative of the amount of physical resources (the number of physical blocks) which should be secured for the namespace to be created. The extended namespace management command enables the host 2 (the host software) to secure a sufficient number of physical blocks suitable for a workload in the host 2 for each of the namespaces. Normally, the more the number of physical blocks allocated to the namespace is, the more the endurance of the namespace can be increased. Accordingly, by using the extended namespace management command, the host software can create each of namespaces having different features (endurance)).


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bahirat in view of Allison in further view of Malina as applied to claim 13 above, and further in view of Zhang (US Publication No. 2019/0220680 -- "Zhang").

Regarding claim 14, Bahirat in view of Allison in further view of Malina and further in view of Zhang teaches The method of claim 13, wherein the user input includes lines drawn around or across the visual representations of the dies (Zhang paragraph [0027], FIG. 1B is a circuit block diagram of a preferred SPU 100ij. The SPU 100ij comprises a pattern-storage circuit 170 and a pattern-processing circuit 180, which are communicatively coupled by inter-die connections 160. The pattern-storage circuit 170 comprises at least a memory array for storing patterns, whereas the pattern-processing circuit 180 processes these patterns. The memory array 170 is a non-volatile memory (NVM) array. The NVM, also known as read-only memory (ROM), could be a mask-ROM, an OTP, an EPROM, an EEPROM, a flash memory or a 3-D memory (3D-M). Because it is disposed in a different die than the pattern-processing circuit 180, the memory array 170 is drawn by dashed lines. Also see Zhang paragraph [0039], FIGS. 4A-4C disclose the circuit layouts of the logic die 100b, as well as the projections of the memory arrays 170ij -170ijZ (physically located on the memory die 100a) on the logic die 100b ( drawn by dashed lines). The embodiment of FIG. 4A corresponds to that of FIG. 3A. In this preferred embodiment, the pattern-processing circuit 180ij is disposed on the logic die 100b. It is at least partially covered by the memory array 170ij. Zhang teaches a user input visual representation of the memory die and the corresponding components).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Bahirat and Allison and Malina with those of Zhang. Zhang teaches providing a visual representation of the memory dies with drawn lines which can provide better information to the interface receiving the data allowing for more accurate storing and processing operations (Zhang paragraph [0027], FIG. 1B is a circuit block diagram of a preferred SPU 100ij. The SPU 100ij comprises a pattern-storage circuit 170 and a pattern-processing circuit 180, which are communicatively coupled by inter-die connections 160. The pattern-storage circuit 170 comprises at least a memory array for storing patterns, whereas the pattern-processing circuit 180 processes these patterns. The memory array 170 is a non-volatile memory (NVM) array. The NVM, also known as read-only memory (ROM), could be a mask-ROM, an OTP, an EPROM, an EEPROM, a flash memory or a 3-D memory (3D-M). Because it is disposed in a different die than the pattern-processing circuit 180, the memory array 170 is drawn by dashed lines).


Claims 15-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bahirat in view of Allison in further view of Kanno and further in view of Malina.

Regarding claim 15, Bahirat teaches A system comprising: a NAND memory and a NAND controller; the NAND controller comprising: (Bahirat paragraph [0014], NVM may be a storage medium that does not require power to maintain the state of data stored by the medium. In one embodiment, the memory device may include a block addressable memory device, such as those based on NAND or NOR technologies. A memory device may also include future generation nonvolatile devices, such as a three dimensional (3D) crosspoint memory device, or other byte addressable write-in-place nonvolatile memory devices. In one embodiment, the memory device may be or may include memory devices that use chalcogenide glass, multi-threshold level NAND flash memory. The system may utilize NAND flash memory comprising a controller) and processing circuitry, coupled to the host interface, configured to, in response to at least one command received from the host computer: (Bahirat paragraph [0015], Turning now to FIG. 1, an embodiment of an electronic storage system 10 may include persistent storage media 12, a controller 11 communicatively coupled to the persistent storage media 12, and logic 13 communicatively coupled to the controller 11 to provide placement option information to a host in response to a host query, and create a namespace to access the persistent storage media 12 based on host-provided isolation granularity information. For example, the host-provided isolation granularity information may correspond to one of channel, die, or band isolation information. In some embodiments, the logic 13 may be further configured to communicate data placement information to the host, set an indirection mode based on host-provided indirection granularity information for the namespace, communicate invalidity information to the host, and/or communicate defragmentation bandwidth requirement information to the host. In any of the embodiments herein, the persistent storage media 12 may comprise NAND media. In some embodiments, the logic 13 may be located in, or co-located with, various components, including the controller 11 (e.g., on a same die)) configure a zoned namespace of the NAND memory to include: one or more EGs, wherein EG boundaries cross die boundaries (Bahirat paragraph [0038], Turning now to FIG. 7, an embodiment of an illustrative storage mapping shows an example of how different applications may be organized in a single storage device. Each block corresponds to an arbitrary unit of storage. For example, each block may correspond to a die or a group of die. As illustrated, a sequential application may be mapped to one unit of storage. An application including random data with high overprovisioning may be mapped to two units of storage. A high performance bandwidth required application may be mapped to four units of storage. A high bandwidth requirement, read intensive application may be mapped to four units of storage. A low bandwidth requirement, write intensive application may be mapped to two units of storage. Each of the applications may be logically and physically isolated from each other. The storage mapping of the applications (i.e., namespace) may be divided into groups and subgroups/units based on various factors. The storage divisions may contain attributes that are pre-determined such as a given bandwidth for a high priority storage unit set, see Bahirat paragraph [0039], Advantageously, some embodiments include technology that allows the host to focus on application requirements and optimize the placements and bandwidths instead of managing the entire SSD. FIG. 7 shows an example of how the host can optimize different application requirements, with different types of applications mapped to a die or group of dies in a very flexible fashion. Also see Bahirat paragraph [0037], For example, the interface 63 may include technology for: 1) The host portion 61 to get a log page regarding current available placement options; 2) The device portion 62 to provide current options through log data; the host portion 61 can maintain this data and utilize the data for next placements to minimize management commands; 3) The host portion 61 to attach a namespace with attributes (e.g., workload type, expected bandwidth for host I/Os, expected bandwidth for defrag, etc.); 4) The device portion 62 to send an asynchronous event to the host portion 61, if more defrag bandwidth is needed) 
Bahirat does not teach a NAND controller; a host interface, configured to receive configuration commands for the NAND memory from a host computer; configure a zoned namespace of the NAND memory to include: one or more Egs, wherein each EG includes one or more zones, wherein each EG defines properties of constituent zones, and each zone includes one or more blocks.
However, Allison teaches a NAND controller; (Allison paragraph [0080], Embodiments are applicable for use with all types of semiconductor integrated circuit ("IC") chips. Examples of these IC chips include but are not limited to processors, controllers, chipset components, programmable logic arrays (PLAs), memory chips, network chips, systems on chip (SoCs), SSD/NAND controller ASICs) configure a zoned namespace of the NAND memory to include: one or more Egs (Allison paragraph [0030], Such NVM Sets may allow non-volatile storage to be separated physically into groups referred to as "Endurance Groups." For example, instead of a single large L2P table for the entire SSD, the L2P table may be grouped into two or more individual L2P tables with a respective L2P table for each Endurance Group. Each separate L2P table may have its own snapshot and set of journals. On a power up of the SSD, for each Endurance group, the snapshots may be loaded into the separate L2P tables from non-volatile storage. Then the journals may be read from non-volatile storage and replayed to update the separate L2P tables. Some embodiments may advantageously provide additional technology for the host device/system to identify a prioritization of Endurance Groups in relation to booting the host such that the attached SSD may prioritize the order to initialize these separate L2P tables. Some embodiments may advantageously assist in speeding up the host boot up sequence. Also see Allison paragraph [0032], Turning now to FIG. 5, an embodiment of a process flow 50 for controlling storage may include actions performed by a computer system 52 and a SSD 54. For example, the illustrated sequence diagram may correspond to a protocol used for the computer system 52 to get the association of Endurance Groups, NVM Sets, namespaces, etc. from the SSD 54. After receiving suitable information from the SSD 54, the computer system 52 may set the priorities of the Endurance Groups based on the priority of namespaces needed during the booting of the computer system 52. The SSD 54 may store the priority information received from the computer system 52 in NVM to save the information across power cycles. At boot time, the SSD 54 may then initialize the Endurance Groups based on the saved priority information (e.g., initializing relatively higher priority Endurance Groups before initializing relatively lower priority Endurance Groups). After each Endurance Group is initialized, the SSD 54 may report the status to the computer system 52. Advantageously, the computer system 52 may resume activities (e.g., boot) after a needed Endurance Group is reported as ready without having to wait for the entire SSD 54 to initialize all of the Endurance Groups) wherein each EG includes one or more zones, (Allison paragraph [0028], Turning now to FIG. 4, an electronic processing system 42 may include a host 43 communicatively coupled to a storage system 44. The storage system 44 may include two or more L2P tables 45a through 45n associated with respective groups A through N. For example, group A may correspond to Endurance Group A, group B may correspond to Endurance Group B, and so on. Each Endurance Group may include a set of media, such as the illustrated NAND die. The L2P tables may map between LBAs and physical locations in the media (e.g., based on channel, die, block, page, etc.). The system 42 may include logic (e.g., not shown, but distributed between the host 43 and the storage system 44) which provides a protocol between the host 43 and the storage system 44 to allow the host 43 to set the prioritization of the groups/Endurance Groups. On each boot up of the storage system 44, for example, the Endurance Group(s) with relatively higher priority may be given priority of internal resources of the storage system 44 (e.g., over Endurance Group(s) with relatively lower priority) to load the snap shot of the associated L2P table(s) and replay the corresponding journal(s). A suitably configured storage system 44 may initialize the L2P tables from multiple Endurance Groups with different priorities provided there are sufficient internal resources. The system 42 may further include logic to report from the storage system 44 to the host 43 when each Endurance Group has booted up and is ready for commands (e.g., to mark each Endurance Group individually with a ready status when that Endurance Group is ready). The endurance groups may be comprised of a plurality of zones which may be comprised of storage units such as blocks, dies, pages, etc).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Bahirat with those of Allison. Bahirat teaches the system and processes described in the independent claim, but lacks the specific terminology regarding the usage of “endurance groups”. Allison teaches dividing the memory or namespace into a plurality of endurance groups, which provide multiple benefits such as allowing for the prioritizing of certain data operations or functions, as well as allowing more efficient operations such as “booting up” (Allison paragraph [0032-0033], After receiving suitable information from the SSD 54, the computer system 52 may set the priorities of the Endurance Groups based on the priority of namespaces needed during the booting of the computer system 52. The SSD 54 may store the priority information received from the computer system 52 in NVM to save the information across power cycles. At boot time, the SSD 54 may then initialize the Endurance Groups based on the saved priority information (e.g., initializing relatively higher priority Endurance Groups before initializing relatively lower priority Endurance Groups). After each Endurance Group is initialized, the SSD 54 may report the status to the computer system 52. Advantageously, the computer system 52 may resume activities (e.g., boot) after a needed Endurance Group is reported as ready without having to wait for the entire SSD 54 to initialize all of the Endurance Groups. If there are resources available to load L2P tables from the lower priority Endurance Groups, then that can be accommodated. For example, the method 60 may include initializing additional Endurance Groups with the same priority in parallel if there are sufficient resources at blocks 65a to 65c. The method 60 may further include initializing additional Endurance Groups with lower priority in parallel if there are sufficient resources at blocks 66a to 66c. When all Endurance Groups have been initialized at block 62, the method 60 may include indicating that the SSD is ready for commands from any namespace at block 67). Additionally, Allison teaches dividing the endurance groups into smaller sections, here called zones, wherein those zones include a plurality of blocks. This division of the endurance groups into smaller units and sections allows for more flexible storage function and optimization of the memory system as a whole, such as higher and lower priority storage and resource allocation (Allison paragraphs [0028-0029], as previously described above).

Bahirat in view of Allison does not teach a host interface, configured to receive configuration commands for the NAND memory from a host computer.
However, Kanno teaches a host interface, configured to receive configuration commands for the NAND memory from a host computer; (Kanno paragraphs [0044-0045], As an interface for interconnecting the host 2 and the SSD 3, SCSI, Serial Attached SCSI (SAS), ATA, Serial ATA (SATA), PCI Express (PCIe), Ethernet (registered trademark), Fiber Channel, etc., may be used. The SSD 3 comprises a controller 4, a nonvolatile memory (a NAND memory) 5, and a DRAM 6. Although the type of the NAND memory 5 is not limited, it may include a plurality of NAND flash memory chips).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Bahirat and Allison with those of Kanno. Kanno teaches receiving configuration commands directly from a host for the NAND memory, which allows for the host to provide direct input on the configuration and allocation of storage resources that takes place, which can improve the performance and processing speed as well as give the user more control and flexibility (Kanno paragraph [0039], In general, according to one embodiment, a memory system includes a nonvolatile memory comprising a plurality of physical blocks, and a controller electrically connected to the nonvolatile memory. The controller manages a plurality of namespaces for storing a plurality of kinds of data having different update frequencies. The plurality of namespaces include at least a first namespace for storing a first type of data, and a second namespace for storing a second type of data having a lower update frequency than the first type of data. The controller allocates a first number of physical blocks as a physical resource for the first namespace, and allocates a second number of physical blocks as a physical resource for the second namespace, based on a request from a host device specifying an amount of physical resources to be secured for each of the namespaces).

Bahirat in view of Allison in further view of Kanno does not teach wherein each EG defines properties of constituent zones, and each zone includes one or more blocks.
However, Malina teaches wherein each EG defines properties of constituent zones, and each zone includes one or more blocks (Malina paragraph [0038], Each of MPs 1 to N can include, for example, one or more rotating magnetic disks and/or solid-state memories. In some implementations, MPs 1 to N can represent different portions of a single storage medium such as different dies, blocks, or pages within a solid-state memory or different zones of tracks or disk surfaces on a disk. Each MP may have its own sub-controller (not shown) that controls operation of the MP. In other implementations, MPs of a particular storage media type may share a sub-controller that controls operation of MPs of the same storage media type. Malina teaches a plurality of memory sets comprising zones, which can further contain different dies, blocks or pages. Additionally, the memory units may contain sub-controllers which influence or determine properties for sub-memory units contained in the larger units).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Bahirat and Allison with those of Malina. Malina teaches the concept of subdividing a memory set into smaller memory units such as zones, as well as dies and blocks, among other units. The properties and qualities of these smaller memory units can be influenced or determined by the larger memory units through the use of a sub-controller, which can provide improved stability and reliability for the memory system as a whole by minimizing the deviancy between memory locations (Malina paragraphs [0044-0045], Latency monitoring module 14 monitors latencies in performing commands for MPs 1 to N. The monitored latencies may include latencies in performing read commands, write commands, or other commands, such as those associated with maintenance activities. In this regard, latency monitoring module 14 may only monitor latencies in performing one type of command, or may monitor latencies in performing different types of commands, such as for both read and write commands. In some implementations, the monitored latencies can provide or help determine individual latency indicators for each of MPs 1 to N that are associated with retrieving shards from the MP. In other implementations, the monitored latencies may provide or help determine a collective latency indicator associated with retrieving multiple shards from one or more MPs. [0045] Shard calibration module 16 can use the individual latency indicators or the monitored latencies to determine one or more collective latency indicators associated with a latency in retrieving multiple erasure coded shards from one or more MPs. Shard calibration module 16 can then select a subset and/or set a number of erasure coded shards to retrieve by comparing one or more collective latency indicators to a latency limit).

Regarding claim 16, Bahirat in view of Allison in further view of Kanno and further in view of Malina teaches The system of claim 15, wherein the processing circuitry is further configured to, in response to the at least one command, configure each EG with one or more sets, (Bahirat paragraph [0038], Turning now to FIG. 7, an embodiment of an illustrative storage mapping shows an example of how different applications may be organized in a single storage device. Each block corresponds to an arbitrary unit of storage. For example, each block may correspond to a die or a group of die. As illustrated, a sequential application may be mapped to one unit of storage. An application including random data with high overprovisioning may be mapped to two units of storage. A high performance bandwidth required application may be mapped to four units of storage. A high bandwidth requirement, read intensive application may be mapped to four units of storage. A low bandwidth requirement, write intensive application may be mapped to two units of storage. Each of the applications may be logically and physically isolated from each other. The storage mapping of the applications (i.e., namespace) may be divided into groups and subgroups/units based on various factors. The storage divisions may contain attributes that are pre-determined such as a given bandwidth for a high priority storage unit set, see Bahirat paragraph [0039], Advantageously, some embodiments include technology that allows the host to focus on application requirements and optimize the placements and bandwidths instead of managing the entire SSD. FIG. 7 shows an example of how the host can optimize different application requirements, with different types of applications mapped to a die or group of dies in a very flexible fashion. Also see Bahirat paragraph [0037], For example, the interface 63 may include technology for: 1) The host portion 61 to get a log page regarding current available placement options; 2) The device portion 62 to provide current options through log data; the host portion 61 can maintain this data and utilize the data for next placements to minimize management commands; 3) The host portion 61 to attach a namespace with attributes (e.g., workload type, expected bandwidth for host I/Os, expected bandwidth for defrag, etc.); 4) The device portion 62 to send an asynchronous event to the host portion 61, if more defrag bandwidth is needed) each of the one or more sets including one or more zones of the EG (Allison paragraph [0028], Turning now to FIG. 4, an electronic processing system 42 may include a host 43 communicatively coupled to a storage system 44. The storage system 44 may include two or more L2P tables 45a through 45n associated with respective groups A through N. For example, group A may correspond to Endurance Group A, group B may correspond to Endurance Group B, and so on. Each Endurance Group may include a set of media, such as the illustrated NAND die. The L2P tables may map between LBAs and physical locations in the media (e.g., based on channel, die, block, page, etc.). The system 42 may include logic (e.g., not shown, but distributed between the host 43 and the storage system 44) which provides a protocol between the host 43 and the storage system 44 to allow the host 43 to set the prioritization of the groups/Endurance Groups. On each boot up of the storage system 44, for example, the Endurance Group(s) with relatively higher priority may be given priority of internal resources of the storage system 44 (e.g., over Endurance Group(s) with relatively lower priority) to load the snap shot of the associated L2P table(s) and replay the corresponding journal(s). A suitably configured storage system 44 may initialize the L2P tables from multiple Endurance Groups with different priorities provided there are sufficient internal resources. The system 42 may further include logic to report from the storage system 44 to the host 43 when each Endurance Group has booted up and is ready for commands (e.g., to mark each Endurance Group individually with a ready status when that Endurance Group is ready). The endurance groups may be comprised of a plurality of zones which may be comprised of storage units such as blocks, dies, pages, etc).

Regarding claim 17, Bahirat in view of Allison in further view of Kanno and further in view of Malina teaches The system of claim 16, wherein the processing circuitry is further configured to, in response to at least one additional command received from the host computer, change boundaries of one or more sets within an EG, add new sets to an EG, or combine two sets of an EG, without changing the data stored in the zones of the EG (Allison paragraphs [0028-0029], The system 42 may include logic (e.g., not shown, but distributed between the host 43 and the storage system 44) which provides a protocol between the host 43 and the storage system 44 to allow the host 43 to set the prioritization of the groups/Endurance Groups. On each boot up of the storage system 44, for example, the Endurance Group(s) with relatively higher priority may be given priority of internal resources of the storage system 44 (e.g., over Endurance Group(s) with relatively lower priority) to load the snap shot of the associated L2P table(s) and replay the corresponding journal(s). A suitably configured storage system 44 may initialize the L2P tables from multiple Endurance Groups with different priorities provided there are sufficient internal resources. The system 42 may further include logic to report from the storage system 44 to the host 43 when each Endurance Group has booted up and is ready for commands (e.g., to mark each Endurance Group individually with a ready status when that Endurance Group is ready). [0029] Some other systems may utilize a single L2P table for the entire storage system such that important boot data cannot be made available to the host 43 until after the entire L2P table is loaded and all journals have been replayed. Some other systems may also provide just a single overall ready status for all of the Endurance Groups. Advantageously, some embodiments may provide multiple L2P tables 45a-n for the persistent storage media, associate a different Endurance Group A-N with each of the L2P tables, assign priority information to the Endurance Groups, and initialize the Endurance Groups at boot time based on the assigned priority information. The endurance groups can be modified at the command of a host computer to add new information corresponding to sets as defined here to the endurance groups. These sets can be added based on the priority of the defined endurance group).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Bahirat with those of Allison. Allison teaches modifying the endurance groups by adding new information/sets at a host command being received, without changing the previous data stored. This is a valuable addition as it allows for the memory system to add new data to a high priority endurance group while also keeping the stability and reliability of the data already stored there. This can allow the system to have a higher storage region/area for high priority data, for example (Allison paragraph [0033], Turning now to FIG. 6, an embodiment of a method 60 of controlling storage may show SSD boot activity in relation to initializing the L2P tables for the Endurance Groups based on priority (e.g., priority information previously received from a host device). The method 60 may include reading the Endurance Group priorities at block 61 and determining if all Endurance Groups have been initialized at block 62. If not, the L2P tables for the Endurance Groups with the highest priority are selected at block 63, and initialized first at blocks 64a to 64c. For example, initializing the Endurance Groups may include loading the L2P table snapshot at block 64a, replaying the L2P table journal(s) at block 64b, and marking the Endurance Group as ready for commands at block 64c. The number of L2P tables that can be initialized in parallel is proportional to the resources available in the SSD which is not shown. If there are resources available to load L2P tables from the lower priority Endurance Groups, then that can be accommodated. For example, the method 60 may include initializing additional Endurance Groups with the same priority in parallel if there are sufficient resources at blocks 65a to 65c. The method 60 may further include initializing additional Endurance Groups with lower priority in parallel if there are sufficient resources at blocks 66a to 66c. When all Endurance Groups have been initialized at block 62, the method 60 may include indicating that the SSD is ready for commands from any namespace at block 67).

Regarding claim 20, Bahirat in view of Allison in further view of Kanno and further in view of Malina teaches The apparatus of claim 18, wherein the configuring at least a portion of the SSD as a zoned namespace further includes, changing boundaries of one or more sets within an EG in response to one or more additional user commands (Allison paragraphs [0028-0029], The system 42 may include logic (e.g., not shown, but distributed between the host 43 and the storage system 44) which provides a protocol between the host 43 and the storage system 44 to allow the host 43 to set the prioritization of the groups/Endurance Groups. On each boot up of the storage system 44, for example, the Endurance Group(s) with relatively higher priority may be given priority of internal resources of the storage system 44 (e.g., over Endurance Group(s) with relatively lower priority) to load the snap shot of the associated L2P table(s) and replay the corresponding journal(s). A suitably configured storage system 44 may initialize the L2P tables from multiple Endurance Groups with different priorities provided there are sufficient internal resources. The system 42 may further include logic to report from the storage system 44 to the host 43 when each Endurance Group has booted up and is ready for commands (e.g., to mark each Endurance Group individually with a ready status when that Endurance Group is ready). [0029] Some other systems may utilize a single L2P table for the entire storage system such that important boot data cannot be made available to the host 43 until after the entire L2P table is loaded and all journals have been replayed. Some other systems may also provide just a single overall ready status for all of the Endurance Groups. Advantageously, some embodiments may provide multiple L2P tables 45a-n for the persistent storage media, associate a different Endurance Group A-N with each of the L2P tables, assign priority information to the Endurance Groups, and initialize the Endurance Groups at boot time based on the assigned priority information. The endurance groups can be modified at the command of a host computer to add new information corresponding to sets as defined here to the endurance groups. These sets can be added based on the priority of the defined endurance group. Also note that the host command can refer to a user command, see Bahirat paragraph [0028-0029], In practice, the technology to manage a SSD is far more advanced and complex than simply knowing the workload types. Some end users may prefer to solve various SSDs problem in their own way. Various feature sets may address some SSD problems in a top down manner).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Bahirat with those of Allison. Allison teaches modifying the endurance groups by adding new information/sets at a host command being received, without changing the previous data stored. This is a valuable addition as it allows for the memory system to add new data to a high priority endurance group while also keeping the stability and reliability of the data already stored there. This can allow the system to have a higher storage region/area for high priority data, for example (Allison paragraph [0033], Turning now to FIG. 6, an embodiment of a method 60 of controlling storage may show SSD boot activity in relation to initializing the L2P tables for the Endurance Groups based on priority (e.g., priority information previously received from a host device). The method 60 may include reading the Endurance Group priorities at block 61 and determining if all Endurance Groups have been initialized at block 62. If not, the L2P tables for the Endurance Groups with the highest priority are selected at block 63, and initialized first at blocks 64a to 64c. For example, initializing the Endurance Groups may include loading the L2P table snapshot at block 64a, replaying the L2P table journal(s) at block 64b, and marking the Endurance Group as ready for commands at block 64c. The number of L2P tables that can be initialized in parallel is proportional to the resources available in the SSD which is not shown. If there are resources available to load L2P tables from the lower priority Endurance Groups, then that can be accommodated. For example, the method 60 may include initializing additional Endurance Groups with the same priority in parallel if there are sufficient resources at blocks 65a to 65c. The method 60 may further include initializing additional Endurance Groups with lower priority in parallel if there are sufficient resources at blocks 66a to 66c. When all Endurance Groups have been initialized at block 62, the method 60 may include indicating that the SSD is ready for commands from any namespace at block 67).

Response to Arguments
Applicant’s arguments, see pages 1-3 (numbered pages 6-8), filed June 14th, 2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bahirat et al. (US Publication No. 2019/0179570 -- "Bahirat") in view of Allison et al. (US Publication No. 2019/0073302 -- "Allison") in further view of Malina et al. (US Publication No. 2018/0165016 – “Malina”). The specific citations of the primary and secondary references have been altered to better reflect the amended claims, as well as the addition of the Malina reference in order to disclose the specific concept of the constituent zones and zone properties of a set, also being divided into memory blocks. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAH C KRIEGER whose telephone number is (571)272-3627.  The examiner can normally be reached on Monday - Friday 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.K./           Examiner, Art Unit 2136       

/CHARLES RONES/           Supervisory Patent Examiner, Art Unit 2136